PER CURIAM.
This is an appeal from several temporary injunctions entered during a labor dispute between the parties. In an order of March 15, 1978, the trial court enjoined the appellants from obstructing or interfering with free ingress and egress to and from the property of appellee. We find no error in this ruling. However, a further provision of the March 15 order prohibited:
B. Establishing, permitting and/or maintaining more than two (2) pickets per each aforementioned Defendant at any one time at any one entrance to Plaintiff’s property on In-verrary Boulevard, Broward County, Florida and such picketing shall be limited to the entrances of Plaintiff’s property.
We agree with appellants that there was no evidence to authorize this restriction upon appellants’ right to picket the job site. We find no other error. Accordingly, that portion of the trial court’s order of March 15, 1978, limiting the number and location of pickets as set out above is hereby stricken and • the orders appealed are affirmed as modified.
ANSTEAD, MOORE and BERANEK, JJ., concur.